     Case 2:19-cr-00313-SVW Document 54 Filed 06/01/20 Page 1 of 4 Page ID #:192




1      AMY M. KARLIN (Bar No. 150016)
       Interim Federal Public Defender
2      DAVID I. WASSERMAN (Bar, No. 275987)
       (E-Mail: David_Wasserman@fd.org)
3      Deputy Federal Public Defender
       ANGELA C. C. VIRAMONTES (Bar No. 228228)
4      (E-Mail: Angela_Viramontes@fd.org)
       Deputy Federal Public Defender
5      321 E 2nd Street
       Los Angeles, California 90012
6      Telephone: (213) 894-2854
       Facsimile: (213) 894.0081
7
8      Attorneys for Defendant
       MARK DOMINGO
9
10                               UNITED STATES DISTRICT COURT
11                           CENTRAL DISTRICT OF CALIFORNIA
12                                    WESTERN DIVISION
13
14     UNITED STATES OF AMERICA,                    Case No. CR 19-313-SVW
15                  Plaintiff,                      NOTICE OF MOTION AND
                                                    MOTION THAT ALL POTENTIAL
16             v.                                   GOVERNMENT WITNESSES
17     MARK DOMINGO,                                UNDER SUBPOENA BE DEEMED
                                                    TO BE UNDER DEFENSE
18                  Defendant.                      SUBPOENA; MEMORANDUM OF
                                                    POINTS AND AUTHORITIES;
19                                                  [PROPOSED] ORDER
20                                                  [Proposed] Hearing Date: July 13, 2020
21                                                  [Proposed] Hearing Time: 11:00 am
22
23             PLEASE TAKE NOTICE THAT defendant, MARK DOMINGO, by and
24     through counsel of record, Deputy Federal Public Defenders David I. Wasserman and
25     Angela C. C. Viramontes, moves this Honorable Court to order that all potential
26     government witnesses under subpoena be deemed to be under defense subpoena as
27     well.
28
     Case 2:19-cr-00313-SVW Document 54 Filed 06/01/20 Page 2 of 4 Page ID #:193




1            This motion is based on the attached memorandum of points and authorities, any
2      declarations of counsel and any exhibits attached hereto, all files and records in this
3      case, and such further information as may be provided to the court with respect to this
4      motion.
5                                              Respectfully submitted,
6                                              AMY M. KARLIN
                                               Interim Federal Public Defender
7
8
9      DATED: June 1, 2020                 By /s/ Angela C. C. Viramontes
10                                           ANGELA C. C. VIRAMONTES
                                             DAVID I. WASSERMAN
11                                           Deputy Federal Public Defenders
                                             Attorneys for MARK DOMINGO
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:19-cr-00313-SVW Document 54 Filed 06/01/20 Page 3 of 4 Page ID #:194




1                          MEMORANDUM OF POINTS AND AUTHORITIES
2                     I. INTRODUCTION AND STATEMENT OF FACTS
3              The government has estimated that its case-in-chief in the above matter will take
4      two weeks. This will be a lengthy trial.
5              The government has yet to provide the defense with a witness list. In the interest
6      of efficiency and public health, the defense requests that the Court order that all
7      potential government witness under subpoena be deemed under defense subpoena as
8      well.
9                                     II. LEGAL ARGUMENT
10     A.      The Court should order that the potential government witness under
11             subpoena be deemed to be under defense subpoena as well.
12             Government witnesses noticed for trial occasionally are released by the
13     government without informing the defense, and thereafter become unavailable. In order
14     for Mr. Domingo to retain access to these witnesses, he requests the Court order that
15     any released government witnesses be considered under defense subpoena.
16             Indigent defendants such as Mr. Domingo are provided the opportunity to have
17     the government subpoena witnesses on their behalf by the Sixth Amendment and by
18     Fed. R. Crim. P. 17. In pertinent part, that Rule provides:
19                   Upon a defendant’s ex parte application, the court must order
                     that a subpoena be issued for a named witness if the defendant
20                   shows an inability to pay the witness’s fees and the necessity
                     of the witness’s presence for an adequate defense. If the court
21                   orders a subpoena to be issued, the process costs and witness
                     fees will be paid in the same manner as those paid for witnesses
22                   the government subpoenas.
23     Fed. R. Crim. P. 17(b). United States v. Barker, 553 F.2d 1013, 1019 (6th Cir. 1997).
24     In addition, this Court has the inherent power to subpoena witnesses on behalf of
25     indigents. See Lloyd v McKendree, 749 F.2d 705, 706-07 (11th Cir. 1985); Link v.
26     Wabash, 370 U.S. 626, 630 (1962) (“The inherent powers of the federal courts are
27     governed not by rule or statute but by the control necessarily vested in courts to manage
28     their own affairs so as to achieve the orderly and expeditious disposition of cases.”).
                                                     3
     Case 2:19-cr-00313-SVW Document 54 Filed 06/01/20 Page 4 of 4 Page ID #:195




1             There is an additional cost to the defense -- and therefore the public since Mr.
2      Domingo is represented by the Federal Public Defender-- in having many subpoenas
3      served on government witness already under subpoena. Valuable investigator time must
4      be expended to search for and then physically serve subpoenas on witnesses; and
5      attorney time is often required to draft the subpoenas. Moreover, during the COVID-19
6      pandemic, it creates an unnecessary public health risk to have an investigator go out
7      into the public to serve many witnesses at many different locations with subpoenas
8      when the government has already subpoenaed the witnesses.
9             Thus, to safeguard against the loss of vital witness testimony and to ensure that
10     this indigent defendant receives the benefit of the rights guaranteed by the Fifth and
11     Sixth Amendments, Mr. Domingo requests that the Court exercise its inherent power to
12     order that government witnesses be considered under defense subpoena for the duration
13     of the trial.
14                                      III. CONCLUSION
15            Based on the arguments and authorities cited above, the defense respectfully
16     requests that the Court order that government witnesses placed under subpoena are
17     deemed to be under defense subpoena as well.
18
                                               Respectfully submitted,
19
                                               AMY M. KARLIN
20                                             Interim Federal Public Defender
21
22     DATED: June 1, 2020                     By /s/ Angela C. C. Viramontes
23                                             ANGELA C. C. VIRAMONTES
                                               DAVID I. WASSERMAN
24                                             Deputy Federal Public Defenders
                                               Attorneys for MARK DOMINGO
25
26
27
28
                                                     4
